PD-0347-15
                           NO.                                .



                                         IN    THE


                          COURT    OF    CRIMINAL         APPEALS


                                   AUSTIN,         TEXAS                    COURT QF CRWAL APPEALS
                                                                                 MAR 27 2015
                               MICHAEL   WAYNE          BOHANNAN


                                              v.                            Aba! Asosta, CterN
                                 THE   STATE       OF   TEXAS

                                                                                      BLED
                        From Appeal No.            09-13-00090-CR         COURT OF CRIMINAL APPEALS
                        Trial    Cause No.         12-10-10953-CR                  MAR 27 2S;5

                                 Montgomery County
                                                                                 Abel Acosta, Clerk


     PETITIONER'S      FIRST    MOTION   FOR       AN   EXTENSION    OF   TIME   TO    FILE


                  HIS    PETITION      FOR    DISCIPLINARY         REVIEW



TO   THE   HONORABLE    JUDGES    OF   THE    COURT      OF   CRIMINAL    APPEALS:


       COMES NOW/      Petitioner Michael Bohannan,                 pro se,      and files this

motion for an extension of sixty (60) days in which to file his

Petition for Discretionary Review.                      In support thereof,           would

show the following:




       On January 22, 2009, Bohannan was ordered to be civilly

committed under Chapter 841 of the Texas Health and Safety Code

by judge Michael T. Seiler, 435th Judicial District Court of

Montgomery County, Texas.              On July 22, 2010, the Ninth Supreme

Judicial District Court of Appeals reversed that order of

commitment and remanded           the matter back to the trial                   court


                                          -   1    -
In re Bohannan,    2010 Tex.App. LEXIS 5737.           The State filed an

appeal with the Texas Supreme Court who, on August 31, 2012,

affirmed the appellate court's reversal and remand. In re Bohannan,

388 S.W.3d 296 (Tex.2012).     Nevertheless,          Bohannan was convicted

on February 14, 2013, of violating the rules/conditions of the

very commitment order the state's appellate court had reversed.

That conviction was     under Cause No.       12-10-10953-CR in the 435th

Judicial District of Montgomery County, Texas, with Bohannan

receiving a LIFE sentence.     Bohannan appealed to the Ninth Supreme
Judicial District Court of Appeals in Beaumont.             The criminal

conviction and LIFE sentence were affirmed on October 29,               2014.

Bohannan's pro se motion for rehearing was overruled on January
8, 2015.     Bohannan's pro se motion for rehearing en banc was

overruled on February 20, 2015.           The prison officials delivered

the notice of the February 20th order on February 25, 2015.                As

best Bohannan can calculate,    his PDR is due on or before March

23, 2015.     Bohannan, because of the impediments/limitations noted

below,   is unable to meet that March 23,        2015 date,   and moves the

Court for an extension of time of sixty (60) days.

                                     II



     Bohannan understands the Rules of Appellate Procedure to

require that he attach copies of the appellate court orders to

his PDR.     As the Court is no doubt aware, the Texas prison

officials do not provide offenders copies of legal documents

(though they will provide them copies of grievances, medical

records,    and visitation lists).        Bohannan,   on November 25,   2014,




                                -    2    -
and again on January 23, 2015, wrote the Court Clerk inquiring

about his need to provide copies and requesting some instruction

as to how prisoners in Texas are complying with the copy rule.

On January 26, 2015,         (for some reason referencing WR-25,282-24)

the   Clerk   informed     Bohannan   that      "Neither   the members   of    the    Court


nor its staff may give legal advice.concerning your case."                           The

Clerk suggested Bohannan contact his attorney (who he does not

have)    or State Counsel for Offenders (the entity who told him he

did not have to comply with the commitment order he received the

LIFE sentence for).          Bohannan would inform the' Court that he has

not yet been able to acquire the required copies but that he does

believe he may have found someone who will make them for him

in    the near   future.


                                           Ill



        Handling as many pro se prisoner filings as it does,                    the

Court surely is aware that in 2009 the state's prison officials

ceased providing new volumes of Texas Southwestern 3rd,                       Federal

Supplement 2d,      Federal Reporter 3d., and Supreme Court Reporters,

along with their pocket parts.               In 2012,      the agency ceased

providing any new volumes of West's Texas Digest 2d, or its

pocket parts.       In that same time period, those officials removed

all the Shepard's Citations from the prison law libraries as

well.     Those officials do not provide trained legal assistance

to those they are imprisoning.               The offender legal handbook they

provide is so outdated it still instructs that an offender is to

file his PDR in the appellate court.




                                       -    3
       The only way Bohannan can now obtain access to current case

law, Shepard's citations, and/or current updates to the Digest,

is to submit the correct citation(s)        (a limit of three per law

library session) to the prison officials and they obtain them

off a computer which is located in the law library.         The official

then provides the cite to the offender,        at a subsequent session,

for the offender to read and return to them that session.


       However,   the computer's printer at Bohannan's assigned unit

(holding around 4,000 offenders)- has purportedly been inoperable

since mid-January 2015.      It was only after six weeks of downtime

that some cites were obtained from headquarters in Huntsville,           a

process that takes around a week.         Bohannan has been waiting on

a West Digest update since mid-January,        for a West Key relevant to

this appeal.

                                   IV



       Bohannan's appointed appellate attorney promptly notified

Bohannan that his duties and responsibilities were over when the

appellate court affirmed.      Therefore,    Bohannan is proceeding pro

se from his prison cell.


                               CONCLUSION



       All of the above impediments/limitations have contributed

to Bohannan's inability to present his PDR within the time

allocated by the Rules of Appellate Procedure.         He assures the

Court that his delay has in no way been an attempt to delay the

process or gain some sort of unfair advantage.         he simply needs

more   time.




                                 - .5 -
            WHEREFORE, PREMISES CONSIDERED, Bohannan prays this Honorable

       Court,   in light of the foregoing, grant this motion and extend

       the deadline for filing the Petition for Discretionary Review
       of Cause No. 09-13-00090-CR to May 22, 2015.


                                                 Respectfully submitted,




                                                           ^^
                                                 Michael W.    Bohannan     #1841746
                                                 9601 Spur 591
                                                 Amarillo,    Texas   79107-9606

                                                 806-381-7080




                               UNSWORN   DECLARATION


            I, Michael Bohannan, being presently imprisoned in Potter

       County, Texas, and under penalty of perjury, do hereby affirm

       that the foregoing facts are true and correct.


       Executed on this the Q-0 V^s    day of     flirch               ,   2015.




                                                 1&                        CERTIFICATE    OF    SERVICE   AND   MAILING


        I, Michael Bohannan,          being presently imprisoned in Potter

County, Texas,          and under penalty of perjury, do hereby affirm

that I have delivered a copy of Petitioner's First Motion For An

Extension of Time,            to a TDCJ official,       first-class postage

prepaid,       for mailing to:


Clerk    of    the    Court

Texas Court of Criminal Appeals
P.O. Box 12308,          Capitol Station
Austin,       Texas     78711-2308



William Delmore,          Asst.   Dist.     Att'y
207 W.    Phillips Street
Conroe,       Texas     77301



State Prosecuting Attorney
P.O. Box 12405,          capitol Station
Austin,       Texas     78711-2405




on this the           0^^ day of            pl^rch                     ,   2015




                                                    Petitioner/Appellant